Citation Nr: 0721057	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a nervous disorder, now claimed as paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO) continuing the denial of service connection for a 
nervous disorder, now claimed as paranoid schizophrenia, 
because new and material evidence had not been received.

In his June 2005 substantive appeal, after relaying some of 
his experiences in Vietnam, the veteran writes, "That is why 
I have PTSD.  And I am putting in for 50 percent 
disability."  A claim for entitlement to service connection 
for post-traumatic stress disorder has been reasonably raised 
by the record.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In September 1981, the RO denied the veteran's claim for 
service connection for a nervous disorder on the basis that 
there was no diagnosis of a psychiatric disorder in service 
and the veteran was not diagnosed with schizophrenia until 
more than a year after his discharge from service.  The 
veteran appealed this decision to the Board and in a February 
1983 decision the Board denied service connection because the 
objective evidence was entirely negative for a finding of an 
acquired psychiatric disorder until three years after the 
veteran's separation from service.  This decision is final.  
Accordingly, new and material evidence is required to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100 (2006).  In a November 1987 rating 
decision, the RO decided that no evidence had been submitted 
to warrant any change in the prior denial of service 
connection for the veteran's "nervous condition."  The 
veteran was advised of the RO's decision and his appellate 
rights.  The veteran did not appeal this determination and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1103 (2006).

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, that includes: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a July 2003 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements, and the VA's duties, with regard to the need 
for new and material evidence for reopening claims.

However, subsequently, the United States Court of Appeals for 
Veterans Claims (Court) addressed VCAA requirements in the 
context of a claim to reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Kent, the Court held that VA must look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element, or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007) (to the effect that an error by VA 
in providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran.

Also, the record suggests that the veteran has received 
Social Security Administration (SSA) benefits for his 
disability.  In the name of efficiency, these records should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should send the veteran (and 
his representative) a letter providing 
notification required by the VCAA and Kent 
regarding reopening the claim for service 
connection for a nervous disorder, now 
claimed as paranoid schizophrenia.  The 
letter should provide notice as to the 
type of evidence necessary to substantiate 
the claim, including information 
pertaining to service connection and for 
claims to reopen based on the submission 
of new and material evidence, what 
evidence the veteran is responsible for 
obtaining, what evidence VA will undertake 
to obtain, and should notify the veteran 
to provide all relevant evidence in his 
possession.

Specifically, the letter should indicate 
that the veteran needs to submit new and 
material evidence to reopen the previously 
denied claim for service connection for a 
nervous disorder and it should clearly set 
forth (i) the basis of the prior denial of 
his claim, (ii) that new and material 
evidence is needed, and (iii) what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, e.g., evidence that the 
veteran had an acquired psychiatric 
disorder during service or a psychosis 
within one year following his discharge 
from service, consistent with the Court's 
holding in Kent v. Nicholson, supra.  
Furthermore, pertinent notice as required 
by Dingess/Hartman, supra, should also be 
provided.

2.  The AMC/RO should obtain from the SSA 
disability determinations for the veteran 
and all underlying records associated with 
the determinations.  All records/responses 
received should be associated with the 
claims file.

3.  Thereafter, the AMC/RO should 
readjudicate the veteran's claim on 
appeal.  If the benefits sought remain 
denied, the AMC/RO should furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the May 2005 statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



